Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered April 3, 1986, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of the effective assistance of counsel is predicated on matters dehors the record, which are not reviewable on direct appeal (see, People *684v Robinson, 122 AD2d 173, lv denied 68 NY2d 1003; People v Wolcott, 111 AD2d 943). The appropriate remedy is a postconviction proceeding pursuant to CPL 440.10 (see, People v Brown, 45 NY2d 852; People v Wolcott, supra). The defendant’s contention that his plea allocution was legally insufficient has not been preserved for appellate review as he neither moved to withdraw his plea of guilty under CPL 220.60 (3) nor moved to vacate the judgment of conviction under CPL 440.10 (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, a review of the defendant’s factual recitation of the crime charged and his responsive answers to questions asked during the plea allocution belie his claim that he did not comprehend English. The record affirmatively demonstrates that the defendant’s plea of guilty was neither improvident nor baseless, and that it was knowingly and voluntarily entered with the assistance of counsel (see, People v Harris, 61 NY2d 9). Weinstein, J. P., Bracken, Kunzeman and Rubin, JJ., concur.